NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bolshakov et al. (US 9,273,545, cited by the applicants, “Bolshakov”).
Regarding Claim 1, Bolshakov teaches a method of identifying a micro-annulus outside a casing in a cemented wellbore (Fig.16, col.13; line 22 - col.14; line 34 teaches a method to use of Lamb wave attenuation and pulse echo measurements to determine cement properties and strength), the method comprising: transmitting an acoustic pulse incident on the casing (col.5; lines 22-28); making a measurement of a first acoustic impedance value from pulse-echo information generated responsive to an echo of the acoustic pulse reflected from the casing (col.5; lines 22-28); propagating a circumferential acoustic wave in the casing (col.5; lines 28-35 discloses regarding transmitting Lamb wave, col.5; lines 51-54 and col.14; lines 16-21 disclose that the Lamb waves typically propagate around the circumference or axis of the casing); making a measurement of a second acoustic impedance value from propagating wave information generated responsive to the propagating acoustic wave (col.5; lines 28-35).
As to the limitation, “determining from the first acoustic impedance value and the second acoustic impedance value a presence of a micro-annulus between the casing and the cement” Bolshakov teaches the method which uses compressional impedance from a regular cement bond logging (e.g., pulse echo) measurement and a compressional impedance from a Lamb wave attenuation measurement to determine cement properties indicative of the strength of the cement (col.13; line 62 – col.14; line 7, Fig.16). 
Bolshakov does not explicitly teach regarding a presence of a micro-annulus between the casing and the cement.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Bolshakov art to arrive at the instant invention because the art teaches regarding usage of pulse-echo and Lamb wave attenuation measurements or compressional impedances to determine cement properties indicative of the strength of the cement; by knowing such properties indicative of the strength of the cement, more informed and hence improved decisions can be made as to actions to be taken with respect to the well (e.g., further drilling, further logging, plugging and abandonment, etc.); and a particular mode of the Lamb wave to be induced may be selected depending on a known or estimated density of the bonding material (col.13; line 62 – col.14; line 11). By utilizing the teaching of Bolshakov, one of ordinary skill in the art may determine the presence of a micro-annulus between the casing and the cement because the density analysis of the cement would ensure the presence of such porosity. Further, the method uses the Lamb and pulse echo measurements to determine cement properties indicative of the strength of the cement. Finally, it is the object of the art to find whether a small gap, filled with fluid, exists between the cement and casing (micro-annulus) (col.1; lines 44-55) which is used to evaluate properties of the cement such as properties indicative of the strength of the cement. Thus, the limitation is implicitly taught.

Regarding Claim 5, Bolshakov teaches a method of identifying a micro-annulus outside a casing in a cemented wellbore (Fig.16, col.13; line 22 - col.14; line 34 teaches a method to use of Lamb wave attenuation and pulse echo measurements to determine cement properties and strength), the method comprising: transmitting an acoustic pulse incident on the casing (col.5; lines 22-28); making a measurement of a first acoustic impedance value from pulse-echo information generated responsive to an echo of the acoustic pulse reflected from the casing (col.5; lines 22-28); propagating a circumferential acoustic wave in the casing (col.5; lines 28-35 discloses regarding transmitting Lamb wave, col.5; lines 51-54 and col.14; lines 16-21 disclose that the Lamb waves typically propagate around the circumference or axis of the casing); making a measurement of a second acoustic impedance value from propagating wave information generated responsive to the propagating acoustic wave (col.5; lines 28-35).
As to the limitation, “estimating a property of a micro-annulus between the casing and the cement from the first impedance value and the second impedance value” Bolshakov teaches the method which uses compressional impedance from a regular cement bond logging (e.g., pulse echo) measurement and a compressional impedance from a Lamb wave attenuation measurement to determine cement properties indicative of the strength of the cement (col.13; line 62 – col.14; line 7, Fig.16). 
Bolshakov does not explicitly teach regarding estimating a property of a micro-annulus between the casing and the cement.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Bolshakov art to arrive at the instant invention because the art teaches regarding  usage of pulse-echo and Lamb wave attenuation measurements or  compressional impedances to determine cement properties indicative of the strength of the cement; by knowing such properties indicative of the strength of the cement, more informed and hence improved decisions can be made as to actions to be taken with respect to the well (e.g., further drilling, further logging, plugging and abandonment, etc.); and a particular mode of the Lamb wave to be induced may be selected depending on a known or estimated density of the bonding material (col.13; line 62 – col.14; line 11). By utilizing the teaching of Bolshakov, one of ordinary skill in the art may determine the presence of a micro-annulus in the cement because the density analysis of the cement would ensure the presence of such porosity, and by analyzing the micro-anulus one of ordinary skill in the art may estimate a property of the micro-annulus. Further, the method uses the Lamb and pulse echo measurements to determine cement properties indicative of the strength of the cement. Finally, it is the object of the art to find whether a small gap, filled with fluid, exists between the cement and casing (micro-annulus) (col.1; lines 44-55) which is used to evaluate properties of the cement such as properties indicative of the strength of the cement. Thus, the limitation is implicitly taught.

Regarding Claims 2 and 6, the method of claims 1 and 5 is taught by Bolshakov.
Bolshakov does not explicitly teach regarding determining the presence of the micro-annulus between the casing and the cement comprises determining a variation metric derived from the first acoustic impedance value and the second acoustic impedance value is greater than a variation metric threshold. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Bolshakov art to arrive at the instant invention because Bolshakov teaches in (col.13; line 62 – col.14; line 7) that once cement compressional impedance or compressional velocity and cement shear impedance or shear velocity are known, properties indicative of the strength of the cement may be determined based on those known quantities, as will be readily understood by one of ordinary skill in the art. Such properties indicative of the strength of the cement. By knowing such properties indicative of the strength of the cement, more informed and hence improved decisions can be made as to actions to be taken with respect to the well (e.g., further drilling, further logging, plugging and abandonment, etc.). Thus, utilizing this teaching of Bolshakov one of ordinary skill in the art may determine a variation metric derived from the first acoustic impedance value and the second acoustic impedance value is greater than a variation metric threshold. Further, using threshold value is known in the art.
Regarding Claims 3 and 7, the method of claims 2 and 6 is taught by Bolshakov.
Bolshakov does not explicitly teach regarding determining the variation metric using at least a ratio of the first acoustic impedance value and the second acoustic impedance value. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Bolshakov art to arrive at the instant invention because Bolshakov teaches in (col.13; line 62 – col.14; line 7) that once cement compressional impedance or compressional velocity and cement shear impedance or shear velocity are known, properties indicative of the strength of the cement may be determined based on those known quantities, as will be readily understood by one of ordinary skill in the art. Such properties indicative of the strength of the cement. By knowing such properties indicative of the strength of the cement, more informed and hence improved decisions can be made as to actions to be taken with respect to the well (e.g., further drilling, further logging, plugging and abandonment, etc.). Thus, utilizing this teaching of Bolshakov one of ordinary skill in the art may determine the variation metric using at least a ratio of the first acoustic impedance value and the second acoustic impedance value.

Regarding Claims 4 and 8, the method of claims 1 and 5 is taught by Bolshakov.
Bolshakov further teaches that the propagating acoustic wave comprises a Lamb wave (col.5; lines 28-35 discloses regarding transmitting Lamb wave, col.5; lines 51-54 and col.14; lines 16-21 disclose that the Lamb waves typically propagate around the circumference or axis of the casing). 


Regarding Claims 9 and 10, the method of claims 2 and 5 is taught by Bolshakov.
Bolshakov does not explicitly teach regarding determining the variation metric using at least a difference between the first acoustic impedance value and the second acoustic impedance value.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Bolshakov art to arrive at the instant invention because Bolshakov teaches in (col.13; line 62 – col.14; line 7) that once cement compressional impedance or compressional velocity and cement shear impedance or shear velocity are known, properties indicative of the strength of the cement may be determined based on those known quantities, as will be readily understood by one of ordinary skill in the art. Such properties indicative of the strength of the cement. By knowing such properties indicative of the strength of the cement, more informed and hence improved decisions can be made as to actions to be taken with respect to the well (e.g., further drilling, further logging, plugging and abandonment, etc.). Thus, utilizing this teaching of Bolshakov one of ordinary skill in the art may determine the variation metric using at least a difference between the first acoustic impedance value and the second acoustic impedance value.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Liu et al. (US 2020/0072040 A1) teaches methods are provided for estimating a quality of cement in the annuli of a multi-string wellbore. Wideband acoustic energy signals are generated and detected in the wellbore and are processed to obtain indications of wideband casing formation phase slowness dispersions in the wellbore. The indications are compared to reference wideband model casing-formation phase slowness dispersions in order to estimate status of cement or lack of cement in the annuli at that location based on the results of the comparison. (“Abstract”). 

Response to Arguments
Applicant’s arguments, filed on 05/09/2022, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 103, have been fully considered and are persuasive. They’re moot because the arguments do not apply to the new set of references being used in the current rejection.  Therefore, the previous office action has been withdrawn and new non-final is issued with new reference(s). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUMAN K NATH/Primary Examiner, Art Unit 2861